                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL
DIVERSITY, et al.,

           Plaintiffs,
                                  Civil Action No. 15-477 (EGS)
      v.

MARGARET EVERSON, et al.,

           Defendants

and

AMERICAN FOREST & PAPER
ASSOCIATION, et al.,

Defendant-Intervenors.


DEFENDERS OF WILDLIFE,

           Plaintiff,

      v.                          Civil Action No. 16-910 (EGS)
                                  (Consolidated with 15-cv-477)
MARGARET EVERSON, et al.,

           Defendants

and

AMERICAN FOREST & PAPER
ASSOCIATION, et al.,

Defendant-Intervenors.


                         MEMORANDUM OPINION

      In April 2015, the United States Fish and Wildlife Service

(“FWS” or “the Service”) issued its final rule listing the
northern long-eared bat (“Bat”) as a “threatened” species under

the Endangered Species Act of 1973. See Threatened Species

Status for the Northern Long-Eared Bat With 4(d) Rule, 80 Fed.

Reg. 17,974 (Apr. 2, 2015) (“Listing Rule”). FWS found that

while the Bat “resides firmly in th[e] category where no

distinct determination exists to differentiate between

endangered and threatened,” the Bat “is appropriately

categorized as a threatened species” as the Bat “is likely to

become an endangered species in the foreseeable future.” Id. at

18,020-21.

     Plaintiffs—the Center for Biological Diversity, Ohio Valley

Environmental Coalition, Coal River Mountain Watch, Sierra Club,

and Defenders of Wildlife—challenge two separate decisions by

FWS pertaining to the Bat that they claim fail to comply with

mandates for the Endangered Species Act (“ESA”), 16 U.S.C.

§§ 1531-1544, the Administrative Procedure Act (“APA”), 5 U.S.C.

§§ 551 et seq., and the National Environmental Policy Act

(“NEPA”), 42 U.S.C. §§ 4321-4347. These decisions are: (1) the

decision to list the Bat as threatened rather than endangered,

with an interim final species-specific 4(d) rule, Listing Rule,

80 Fed. Reg. 17,974; and (2) the final species-specific section

4(d) rule, 81 Fed. Reg. 1900 (Jan. 14, 2016). The Court

bifurcated briefing on these two challenges, Min. Order of Jan.



                                2
13, 2017, and pending before the Court are the parties’ cross-

motions for summary judgment on plaintiffs’ Listing Rule claim.

       Upon careful consideration of the plaintiffs’ motion, the

Federal defendants’ and defendant-intervenors’ cross-motions,

the oppositions and replies thereto, the arguments of amicus

curiae, 1 the relevant law, the full administrative record, and

for the reasons set forth below, the Court finds that FWS’s

decision to list the Bat as threatened under the ESA was

arbitrary and capricious. Accordingly, the Court GRANTS IN PART

AND DENIES IN PART plaintiffs’ motion for summary judgment and

GRANTS IN PART AND DENIES IN PART Federal defendants’ and the

defendant-intervenors’ motions for summary judgment.

I.     Background

       A. Statutory and Regulatory Background

       The ESA has been described as “the most comprehensive

legislation for the preservation of endangered species ever

enacted by any nation.” Tennessee Valley Auth. v. Hill, 437 U.S.

153, 180 (1978). Congress enacted the ESA “to provide a means

whereby the ecosystems upon which endangered species and

threatened species depend may be conserved, [and] to provide a

program for the conservation of such endangered species and

threatened species.” 16 U.S.C. § 1531(b). “The plain intent of




1   The Court appreciates the analysis provided by amicus curiae.
                                  3
Congress in enacting this statute was to halt and reverse the

trend toward species extinction, whatever the cost.” Tennessee

Valley Auth., 437 U.S. at 184.

     The ESA’s protections are triggered when a species is

designated as either “threatened” or “endangered.” A designation

of “endangered” triggers a broad scope of protections, including

a prohibition on “taking” individual members of the species. See

16 U.S.C. § 1538(a)(1)(B); see also id. § 1532(19) (“The term

take means to harass, harm, pursue, hunt, shoot, wound, kill,

trap, capture, or collect, or to attempt to engage in any such

conduct.”). A designation of “threatened” requires the Secretary

to “issue such regulations as he deems necessary and advisable

to provide for the conservation of such species.” Id. § 1533(d).

     An “endangered species” is “any species which is in danger of

extinction throughout all or a significant portion of its range.”

16 U.S.C. § 1532(6). A “threatened species” is “any species which

is likely to become an endangered species within the foreseeable

future throughout all or a significant portion of its range.” Id.

§ 1532(20). The term “species” is defined in the Act to include

species, subspecies, and “any distinct population segment of any

species of vertebrate fish or wildlife which interbreeds when

mature.” Id. § 1532(16).

     The ESA requires the Secretary of the Interior to publish

and maintain a list of all species that have been designated as

                                 4
threatened or endangered. Id. § 1533(c). Species are added to

and removed from this list after notice and an opportunity for

public comment, either on the initiative of the Secretary or as

a result of a petition submitted by an “interested person.” Id.

§ 1533(b)(1), (3), (5). The Secretary of the Interior and the

Secretary of Commerce are responsible for making listing

decisions. Id. §§ 1532(15), 1533(a)(2). The Secretary of the

Interior is responsible for making listing determinations for

the Bat. See 50 C.F.R. § 402.01(b).

     A listing determination is made on the basis of one or more

of five statutorily prescribed factors: “(A) the present or

threatened destruction, modification, or curtailment of a

species’ habitat or range; (B) overutilization for commercial,

recreational, scientific, or educational purposes; (C) disease

or predation; (D) the inadequacy of existing regulatory

mechanisms; and (E) other natural or manmade factors affecting a

species’ continued existence.” 16 U.S.C § 1533(a)(1)(A)-(E); see

also 50 C.F.R. § 424.11(c). The agency must list a species as

long as “any one or a combination” of these factors demonstrates

that the species is threatened or endangered. 50 C.F.R. §

424.11(c).

     The decision to list a species must be made

             solely on the basis of the best scientific and
             commercial data available ... after conducting
             a review of the status of the species and after

                                   5
          taking into account those efforts, if any,
          being made by any State or foreign nation, or
          any political subdivision of a State or
          foreign nation, to protect such species . . .
          .

16 U.S.C. § 1533(b)(1)(A).

     B. Factual and Procedural Background

     The Bat is a medium-sized bat species with relatively long

ears whose range extends “across much of the eastern and north-

central United States . . . [including] 37 states, the District

of Columbia,” and “all Canadian Provinces.” 80 Fed. Reg. at

17,975. The Bat has different winter and summer habitats. In

winter, the Bat hibernates in hibernacula, typically caves and

abandoned mines. Id. at 17,984. In summer, the Bat typically

roosts alone or in colonies “underneath bark or in cavities or

crevices of both live trees and snags,” with no apparent

preference for tree species. Id. The maximum lifespan of the Bat

is estimated at 18.5 years, and adult females give birth to a

single pup each year. Id. at 17,988.

     A number of bat species are susceptible to White-nose

syndrome (“WNS”), caused by a fungus known as “Pd,” which has

been “responsible for unprecedented mortality of insectivorous

bats in eastern North America.” Id. at 17,993–94. First

documented in 2006, it “has spread rapidly.” Id. at 17,994. The

Bat has been found to be highly-susceptible to WNS. Id. at

17,998. As stated in the Listing Rule,

                                6
          A recent study revealed that the northern
          long-eared bat has experienced a precipitous
          population      decline,      estimated       at
          approximately 96 percent (from hibernacula
          data) in the northeastern portion of its
          range, due to the emergence of WNS. WNS has
          spread to approximately 60 percent of the
          northern long-eared bat’s range in the United
          States, and if the observed average rate of
          spread of Pd continues, the fungus will be
          found in hibernacula throughout the entire
          species’ range within 8 to 13 years based on
          the calculated rate of spread observed to date
          (by both the Service and COSEWIC[ 2]). We expect
          that similar declines as seen in the East and
          portions of the Midwest will be experienced in
          the future throughout the rest of the species’
          range.

Id. at 18,000. Once a bat becomes infected with WNS, there is no

cure. Id. at 18,021.

     In 2010, the Center for Biological Diversity petitioned FWS

to list the Bat as endangered or threatened and to designate

critical habitat for the species, and in October 2013, FWS

proposed to list the Bat as an endangered species. See 12-Month

Finding on a Petition to List the Eastern Small-Footed Bat and

the Northern Long-eared Bat as Endangered or Threatened Species;

Listing the Northern Long-Eared Bat as an Endangered Species, 78

Fed. Reg. 61,046 (Oct. 23, 2013) (“Proposed Rule”). Thereafter,

in April 2015, FWS issued its final rule listing the Bat as a




2 COSEWIC stands for Committee on the Status of Endangered
Wildlife in Canada.
                                 7
threatened rather than an endangered species. See generally 80

Fed. Reg. 17,974.

     In describing the Bat’s range, FWS divided the range into

four geographical sections, and explained that WNS has affected

three of the four sections, with WNS being undetected in the

section where the Bat is generally “uncommon” or “rare.” The

eastern section of the range includes the District of Columbia,

Delaware, Connecticut, Maine, Maryland, Massachusetts, New

Hampshire, New Jersey, Pennsylvania, Vermont, Virginia, West

Virginia, New York, and Rhode Island. Id. at 17,976. As

explained by FWS,

          Historically, the [Bat] was widely distributed
          in the eastern part of its range,” but due to
          the arrival of WNS, while the Bat “continue[s]
          to   be   distributed  across   much   of   the
          historical range, . . . there are many gaps
          within the range where bats are no longer
          detected or captured, and in other areas,
          their occurrence is sparse. . . . Since WNS
          has been documented, multiple hibernacula now
          have zero reported northern long-eared bats.
          Frick et al. (2015, p. 6) documented the local
          extinction of northern long-eared bats from 69
          percent of sites included in their analyses
          (468 sites where WNS has been present for at
          least   4   years   in  Vermont,   New    York,
          Pennsylvania, Maryland, West Virginia, and
          Virginia).


Id. at 17,976-77. The midwestern section includes Missouri,

Illinois, Iowa, Indiana, Ohio, Michigan, Wisconsin, and

Minnesota, with WNS documented in all but Iowa and Minnesota,


                                8
where the fungus that causes WNS has been confirmed. Id. at

17,979. “[H]istorically, [the Bat] was considered one of the

more frequently encountered bat species in the region,” id., and

“clear declines in winter populations of [the Bat] have been

observed in Ohio and Illinois,” id. The southern section

includes Alabama, Arkansas, Georgia, Kentucky, Louisiana,

Mississippi, North Carolina, Oklahoma, South Carolina, and

Tennessee. Id. at 17,980. The Bat is considered more common in

Kentucky and Tennessee and less common in the other states. Id.

The only state in this section with survey data is Kentucky, and

in Kentucky, WNS has been documented “with mortality confirmed

at many sites.” Id. The western portion includes South Dakota,

North Dakota, Nebraska, Wyoming, Montana, and Kansas. Id. at

17,983. Historically, the Bat is less common in this portion

than in the northern portion of its range. Id. In particular,

the Bat “is considered common in only small portions of the

western part of its range (e.g., Black Hills of South Dakota)

and uncommon or rare in the western extremes of the range (e.g.,

Wyoming, Kansas, Nebraska)” although “there has been limited

survey effort throughout much of this part of the [Bat’s]

range.” Id. As of the publication of the Listing Rule, WNS had

not been detected in the western portion of the range. Id.

     FWS considers the portions of the range affected by WNS

likely to be the core of the Bat’s range:

                                9
          Information provided to the Service by a
          number of State agencies demonstrates that the
          area currently (as of 2015) affected by WNS
          likely constitutes the core of the species’
          range, where densities of northern long-eared
          bats were highest prior to WNS. Further, it
          has been suggested that the species was
          considered less common or rare in the extreme
          southern, western, and northwestern parts of
          its range (Caceres and Barclay 2000, p. 2;
          Harvey 1992, p. 35), areas where WNS has not
          yet been detected. The northern long-eared bat
          has been extirpated from hibernacula where
          WNS, has been present for a significant number
          of years (e.g., 5 years), and has declined
          significantly in other hibernacula where WNS
          has been present for only a few years. A
          corresponding decline on the summer landscape
          has also been witnessed. As WNS expands to
          currently uninfected areas within the range of
          northern   long-eared   bat,   there  is   the
          expectation that the disease, wherever found,
          will continue to negatively affect the
          species. WNS is the predominant threat to the
          northern long-eared bat rangewide, and it is
          likely to spread to the entirety of the
          species’ range.

Id. at 17,998.

     FWS noted that “[t]he Act defines an endangered species as

any species that is ‘in danger of extinction throughout all or a

significant portion of its range’ and a threatened species as

any species ‘that is likely to become endangered throughout all

or a significant portion of its range within the foreseeable

future.’” Id. at 18,020. FWS explained “that the phrase ‘in

danger of extinction’ can be most simply expressed as meaning

that a species is ‘on the brink of extinction in the wild.’” Id.

(quoting Dec. 21, 2011, Memorandum from Acting FWS Director Dan

                               10
Ashe Re: Determination of Threatened Status for Polar Bears

[hereinafter the “Polar Bear Memo.”]. FWS explained:

           In at least one type of situation, where a
           species   still has    relatively   widespread
           distribution, but has nevertheless suffered
           ongoing major reductions in numbers, range or
           both as a result of factors that have not been
           abated, the Service acknowledges that no
           distinct    determination    exists    between
           “endangered” and “threatened.” In such cases:
           “Whether a species . . .     is ultimately an
           endangered species or a threatened species
           depends on the specific lift history and
           ecology of the species, the nature of the
           threats, and population numbers and trends.
           Even species that have suffered fairly
           substantial declines in numbers or range are
           sometimes listed as threatened rather than
           endangered. (Polar Bear Memo, p. 6).”

Id. FWS stated that the Bat “resides firmly in this category

where no distinct determination exists to differentiate between

endangered and threatened. Therefore, our determination that

this species is threatened is guided by the best available data

on the biology of the species, and the threat posed by [WNS].”

Id.

      FWS stated that “[n]o one factor alone conclusively

establishes whether the species is ‘on the brink’ of extinction.

Taken together, however, the data indicate a current condition

where the species, while likely to become in danger of

extinction at some point in the foreseeable future, is not on

the brink of extinction at this time.” Id. In explaining why the



                                11
Bat is appropriately categorized as a threatened species, FWS

stated that

          WNS has impacted the species throughout much
          of its range, and can be expected to . . .
          within 8 to 13 years . . . spread and impact
          the species throughout its entire range. Once
          WNS becomes established in new areas, we can
          expect similar, substantial losses of bats
          beginning in the first few years following
          infection (Factor C). There is currently no
          effective means to stop the spread of the
          disease, or to minimize bat mortalities
          associated with the disease. The spread of WNS
          and its expected impact on the [Bat] are
          reasonably foreseeable, and thus the species
          is likely to become an endangered species
          within the foreseeable future.

Id. at 18,021.

     Nonetheless, FWS concluded “that while the species is

likely to become an endangered species within the foreseeable

future, it is not . . . currently ‘on the brink’ of extinction”

based on several factors taken together. Id. The four factors

which, in the aggregate, led FWS to this conclusion are:

          1.   “WNS has not yet been detected throughout
          the entire range of the species, and will not
          likely affect the entire range for . . . most
          likely 8 to 13 years.”

          2.   “[I]n the area not yet affected by WNS
          (about 40 percent of the species’ total
          geographic range), the species has not yet
          suffered declines and appears stable.”

          3.   “[T]he species still persists in some
          areas impacted by WNS, thus creating at least
          some uncertainty as to the timing of the
          extinction risk posed by WNS. Even in New
          York, where WNS was first detected in 2007,

                               12
           small numbers of [Bats] persist . . . despite
           the passage of approximately 8 years.”

           4.   “[C]oarse population estimates where
           they exist for this species indicate a
           population of potentially several million
           [Bats] still on the landscape across the range
           of the species.”

Id. Because FWS determined that the Bat was threatened

throughout all of its range, it did not consider whether the Bat

was endangered in a significant portion of its range. Id. at

18,022 (citing Final Policy on Interpretation of the Phrase

“Significant Portion of Its Range” in the Endangered Species

Act’s Definitions of “Endangered Species” and “Threatened

Species,” 79 FR 37,577 (July 1, 2014) (“Final SPR Policy”)).

II.   Standard of Review

      A. Review of FWS’s Listing Decisions

      FWS’s listing decisions are subject to review under the

APA. See, e.g., Am. Wildlands v. Kempthorne, 530 F.3d 991, 997

(D.C. Cir. 2008). Under APA review, federal agency actions are

to be held unlawful and set aside where they are “arbitrary,

capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). To make this

finding, a court must determine whether the agency “considered

the factors relevant to its decision and articulated a rational

connection between the facts found and the choice made.” Keating

v. FERC, 569 F.3d 427, 433 (D.C. Cir. 2009) (citing


                                13
Elec. Co. v. Natural Res. Def. Council, Inc., 462 U.S. 87, 105,

(1983)).

     The standard of review under the APA is a narrow one.

Citizens to Pres. Overton Park v. Volpe, 401 U.S. 402, 416,

(1971). The court is not empowered to substitute its judgment

for that of the agency. Id. Deference to the agency’s judgment

is particularly appropriate where the decision at issue

“requires a high level of technical expertise.” Marsh v. Or.

Natural Res. Council, 490 U.S. 360, 375–77 (1989); Ethyl Corp.

v. EPA, 541 F.2d 1, 36 (D.C. Cir. 1976) (“[The court] must look

at the decision not as the chemist, biologist or statistician

that [it is] qualified neither by training nor experience to be,

but as a reviewing court exercising [its] narrowly defined duty

of holding agencies to certain minimal standards of

rationality.”). Specifically, with regard to FWS decisions, this

Court has previously recognized that “[g]iven the expertise of

the [FWS] in the area of wildlife conservation and management

and the deferential standard of review, the Court begins with a

strong presumption in favor of upholding decisions of the

[FWS].” Am. Wildlands, 478 F. Supp. 2d at 96 (citing Carlton v.

Babbitt, 900 F. Supp. 526, 530 (D.D.C. 1995)).

     “If an agency fails to articulate a rational basis for its

decision, it is appropriate for a court to remand for reasoned

decision-making.” Defenders of Wildlife v. Babbitt, 958 F. Supp

                               14
670, 679 (D.D.C. 1997) (citing Carlton, 900 F. Supp. at 533

(“remanding FWS’[s] 12–month finding that the grizzly bear

should not be reclassified because the FWS ‘failed to

sufficiently explain how it exercised its discretion with

respect to certain of the statutory listing factors’”).

     B. Review of FWS’s Statutory Interpretations

     Here, in addition to challenging FWS’s listing decision,

plaintiffs also challenge FWS’s interpretation of the ESA’s

statutory language. The framework for reviewing an agency’s

interpretation of a statute that the agency is charged with

administering is set forth in Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837 (1984). The first step in

this review process is for the court to determine “whether

Congress has directly spoken to the precise question at issue.”

Id. at 842. “If the intent of Congress is clear, that is the end

of the matter; for the court, as well as the agency, must give

effect to the unambiguously expressed intent of Congress.” Id.

at 842–43. In determining whether the statute unambiguously

expresses the intent of Congress, the court should use all the

“traditional tools of statutory construction,” including looking

to the text and structure of the statute, as well as its

legislative history, if appropriate. See id. at 843 n.9; see

also Bell Atlantic Tel. Co. v. FCC, 131 F.3d 1044, 1047 (D.C.

Cir. 1997). If the court concludes that the statute is either

                               15
silent or ambiguous with respect to the precise question at

issue, the second step of the court’s review process is to

determine whether the interpretation proffered by the agency is

“based on a permissible construction of the statute.” Chevron,

467 U.S. at 843. The court must defer to agency interpretations

that are not “arbitrary, capricious, or manifestly contrary to

the statute.” Id. at 844.

     “If the agency enunciates its interpretation through

notice-and-comment rule-making or formal adjudication, [courts]

give the agency's interpretation Chevron deference.” Mount Royal

Joint Venture v. Kempthorne, 477 F.3d 745, 754 (D.C. Cir. 2007).

“On the other hand, if the agency enunciates its interpretation

through informal action that lacks the force of law, [courts]

accept the agency's interpretation only if it is persuasive.”

Id. at 754 (citing United States v. Mead Corp., 533 U.S. 218,

235 (2001); see also Christensen v. Harris County, 529 U.S. 576,

587 (2000) (explaining that if Chevron deference is not

appropriate, courts may still accord an informal agency

determination some deference under Skidmore v. Swift & Co., 323

U.S. 134 (1944) and noting that Skidmore deference, however, is

appropriate “only to the extent that those interpretations have

the ‘power to persuade’” (quoting Skidmore, 323 U.S. at 140));

Power v. Barnhart, 292 F.3d 781, 786 (D.C. Cir. 2002). The

“power to persuade” is determined by “the thoroughness evident

                               16
in [the agency's] consideration, the validity of its reasoning,

[and] its consistency with earlier pronouncements.” Skidmore,

323 U.S. at 140. An agency's interpretation “may merit some

deference whatever its form, given the specialized experience

and broader investigations and information available to the

agency, and given the value of uniformity in its administrative

and judicial understandings of what a national law requires[.]”

Mead, 533 U.S. at 234 (internal quotation marks and citations

omitted).

III. Analysis

     A. The Threatened Determination is Arbitrary and Capricious

        1. The “40% of Total Geographic Range” Rationale is not
           Supported by the Best Available Scientific Data

     Plaintiffs ask the Court to remand the threatened listing

decision, arguing that the rationales FWS relied on are

contradicted by the best available scientific data because:

(1) the timeframe for the rangewide spread of WNS does not

justify the threatened determination; (2) the “40% of the total

geographic range” rationale ignores the fact that the Bat is

uncommon to rare in the periphery of its range; (3) to the

extent “potentially millions of bats” existed, they were in

areas already affected by WNS by April 2015; and (4) there is no

credible evidence that “some bats persist” in WNS-infected

areas. The Court agrees that the second rationale invoked by FWS


                               17
is contradicted by the best available scientific data. Since

these four rationales are interdependent, 80 Fed. Reg. at

18,021, the Court will remand the listing decision to FWS “for

reasoned decision-making.” Defenders of Wildlife, 958 F. Supp.

at 679. The Court does not consider and expresses no opinion

regarding plaintiffs’ challenges to the other three rationales.

Cf. Friends of Animals v. Ross, 396 F. Supp. 3d 1, *9 (D.D.C.

2019) (accepting one of six challenges to a listing

determination and not considering or expressing a view about the

five remaining challenges).

     FWS’s second rationale for listing the Bat as threatened

rather than endangered based on the species’ current status is

that “in the area not yet affected by WNS (about 40 percent of

the species’ total geographic range), the species has not yet

suffered declines and appears stable.” 80 Fed. Reg. at 18,021.

     Plaintiffs argue that this characterization is misleading

because “the Bat’s abundance is not equal over all of its range

. . . [and] the more distant portions of the range, where WNS

has not yet spread, have always had low bat density,” Pls.’

Partial Mot. for Summ. J. on their Listing Claims (“Pls.’

Mot.”), ECF No. 52 at 41; and that “[a]t the time of the final

rule, those portions of the Bat’s range where the species had

previously been most abundant had already experienced massive

mortality or were on the brink of imminent declines from WNS,”

                               18
id. Thus, according to plaintiffs, “the ‘40 percent of total

geographic range’ metric is not based on the best available

scientific data on the Bat’s varying distribution within its

range.” Id. Plaintiffs point out that the proposed and final

rules are consistent in that they both state that the pre-WNS

populations were concentrated in the northeastern and midwestern

ranges, and less dense in the northwestern, western, and

midwestern ranges. Id. at 42. Plaintiffs conclude that FWS did

not make the listing determination based on the best available

scientific data, the record does not support this rationale, and

therefore FWS arbitrarily and unlawfully relied on this

rationale to justify the threatened determination. Id. at 44.

     Federal defendants respond that its characterization is not

misleading because as Plaintiffs acknowledge, “‘[t]he proposed

and final rules are consistent in stating that the species’ pre-

WNS populations were concentrated in its northeastern and

Midwestern ranges, with much lower population densities in the

northwestern, western and extreme southern range.’” Fed. Defs.’

Opp’n and Partial Mot. for Summ. J. on the Listing Claims (“Fed.

Defs.’ Opp’n”), ECF No. 53 at 36 (quoting Pls.’ Mot., ECF No. 52

at 42 (comparing 78 Fed. Reg. at 61,051-54 with 80 Fed. Reg. at

17,976)).

     Plaintiffs respond that “[i]n relying on this rationale to

support [] its threatened determination, FWS arbitrarily

                               19
ignored”: (1) “the explicit findings stated in the final rule

that the Bat has always been uncommon to rare in the as-yet-

infected areas”; and (2) “evidence . . . that Bats in the far-

flung parts of the range might primarily be summer residents,

with the core of the species’ hibernating entirely in the WNS-

infected range.” Pls.’ Reply, ECF No. 59 at 26. Plaintiffs

dispute that the threatened determination was “guided by the

best available biology of this species,” 80 Fed. Reg. 18,020,

because there is no discussion of how the high population

densities in the WNS-infected areas and low population the

uninfected areas support the determination, Pls.’ Reply, ECF No.

59 at 26-27. Plaintiffs conclude that FWS “should provide a

rational explanation for why the same data can support two

opposing conclusions”—the proposed endangered determination and

the final threatened determination. Id. at 27.

     Plaintiffs also argue that Federal defendants do not

explain why FWS disregarded the expert advice “that any Bats in

the westward and southern periphery of the species’ range are

likely primarily summer residents only, and that the core of the

species’ hibernating distribution was in areas already infected

or imminently facing WNS infection.” Id. at 27-28. On this

point, Federal defendants respond that since “Bats are not long-

distance migrants,” the spread of WNS to currently uninfected



                               20
areas was unlikely to be hastened by any migratory behavior.

Fed. Defs.’ Reply, ECF No. 63 at 20-21.

     The Court is not persuaded that, as stated by FWS, it

“reasonably concluded at the time of the listing determination—

when 40 percent of the species’ range was WNS-free—that Bats are

a threatened species as defined by the ESA.” Fed. Defs.’ Reply,

ECF No. 63 at 18. FWS did acknowledge the disparate population

densities between the WNS-infected range and the 40 percent of

the range that is WNS-free in its determination. See supra

Section I.B. In making the threatened determination, FWS

specifically relied on the rationale that “in the area not yet

affected by WNS (about 40 percent of the species’ total

geographic range), the species has not yet suffered declines and

appears stable.” 80 Fed. Reg. at 18,021. But FWS does not

provide a rational explanation for why the significant disparity

in population density between the 60 percent of the range that

is WNS-infected and the 40 percent that is not supports a

threatened rather than endangered determination. Such an

explanation is necessary in view of the significant population

disparities between the WNS-infected areas and those areas not

yet infected, id. at 17,976-83; the evidence that WNS “is

responsible for unprecedented mortality” and “has spread

rapidly,” resulting in population declines of the Bat of 96 to

99%,” id. at 17,994, 18,012; and that there are “no known

                               21
examples of [Bats] that have survived” a WNS infection, NLEB

Listing 03573. Accordingly, FWS failed to “articulate a rational

connection between the facts found and the choice made.”

Keating, 569 F.3d at 433.

        2. FWS Did Not Consider the Cumulative Effects of
           Threats in Explaining the Basis for the Listing
           Determination

     A listing determination is made on the basis of one or more

of five statutorily prescribed factors: “(A) the present or

threatened destruction, modification, or curtailment of a

species’ habitat or range; (B) overutilization for commercial,

recreational, scientific, or educational purposes; (C) disease

or predation; (D) the inadequacy of existing regulatory

mechanisms; and (E) other natural or manmade factors affecting a

species’ continued existence.” 16 U.S.C § 1533(a)(1)(A)-(E); see

also 50 C.F.R. § 424.11(c). The agency must list a species as

long as “any one or a combination” of these factors demonstrates

that the species is threatened or endangered. 50 C.F.R. §

424.11(c). Accordingly, in making the listing determination, the

ESA requires FWS to consider each of the listing factors both

individually and in combination.

     FWS focused on Factors A, C, and E. With regard to Factor

A, FWS concluded that “[c]urrent and future forest conversion

may have negative additive impacts where the species has been

impacted by WNS.” 80 Fed. Reg. at 17,991. FWS also stated that

                               22
“in areas with WNS, we believe [the Bats] are likely less

resilient to stressors and maternity colonies are smaller. Given

the low inherent reproductive potential of [the Bat] (max of one

pup per female), death of adult females or pups or both during

tree felling reduces the long-term viability of those colonies.”

Id. at 17,993. FWS concluded that “[w]hile, these activities

alone were unlikely to have significant, population-level

effects, there is now likely a cumulative effect on the species

in portions of range that have been impacted by WNS.” Id.

     With regard to Factor E, FWS concluded that “[t]here is

currently no evidence that these natural or manmade factors

would have significant population-level effects on the northern

long-eared bat when considered alone. However, these factors may

have a cumulative effect on this species when considered in

concert with WNS, as this disease has led to dramatic northern

long-eared bat population declines.” Id. at 18,005-06.

     FWS analyzed the cumulative effects as follows: “although

the effects on the northern long-eared bat from Factors A, [D],

and E, individually or in combination, do not have significant

effects on the species, when combined with the significant

population reductions due to white-nose syndrome (Factor C),

they may have a cumulative effect on this species at a local

population scale.” Id. at 18,006.



                               23
     Plaintiffs argue—and the Court agrees—that despite this

analysis, FWS disregarded the cumulative effects that factors

other than WNS may have on the species when explaining the

rationale for the threatened determination. The Court does not

dispute that, as Federal defendants point out, “FWS considered

the impacts of the threats to the species in almost 20 pages of

analysis.” Fed. Defs.’ Reply, ECF No. 63 at 28; see also Def.-

Intervenors’ Br. in Opp’n, ECF No. 56 at 30. However, in

explaining the rationale for the listing determination, FWS

relied solely on WNS, and failed to take into consideration the

other factors and the cumulative effect of the other factors

that FWS itself analyzed. The listing determination states:

          There are several factors that affect the
          northern long-eared bat; however, no other
          threat is as severe and immediate to the
          species persistence as WNS (Factor C). This
          disease is the prevailing threat to the
          species, and there is currently no known cure.
          While we have received some information
          concerning localized impacts or concerns
          (unrelated to WNS) regarding the status of the
          northern long-eared bat, it is likely true
          that many North American wildlife species have
          suffered some localized, isolated impacts in
          the face of human population growth and the
          continuing development of the continent.
          Despite this, based upon available evidence,
          the species as a whole appears to have been
          doing well prior to WNS.

Id. at 18,021.

With this rationale, however, FWS ignored its own analysis.

Specifically, with regard to Factor A, FWS concluded that

                               24
“[w]hile, these activities alone were unlikely to have

significant, population-level effects, there is now likely a

cumulative effect on the species in portions of range that have

been impacted by WNS.” Id. at 17,993. And with regard to Factor

E, FWS concluded that “[t]here is currently no evidence that

these natural or manmade factors would have significant

population-level effects on the northern long-eared bat when

considered alone. However, these factors may have a cumulative

effect on this species when considered in concert with WNS, as

this disease has led to dramatic northern long-eared bat

population declines.” Id. at 18,005-06. Defendant-Intervenors

argue that FWS’s analysis is adequate because the “observed

population trends” necessarily include any cumulative impacts.

Def.-Intervenors’ Br. in Opp’n, ECF No. 56 at 30. But as

plaintiffs point out, Pls.’ Reply, ECF No. 59 at 32, this

explanation was not relied on by FWS and so is irrelevant. Camp

v. Pitts, 411 U.S. 138, 142 (1973) (“the focal point for

judicial review [of agency action] should be the administrative

record already in existence, not some new record made initially

in the reviewing court”).

     Because FWS disregarded the cumulative effects that factors

other than WNS may have on the species when explaining the

rationale for the threatened determination, it failed to

articulate a rational connection between its own analysis and

                               25
its determination. Accordingly, the listing determination is

arbitrary and capricious. WildEarth Guardians v. Salazar, 741 F.

Supp. 2d 89, 103 (D.D.C. 2010) (finding that the Service’s

failure to consider cumulative impact of listing factors

rendered the agency’s decision not to reclassify the Utah

prairie dog arbitrary and capricious).

     B. FWS’s Interpretation of “In Danger of Extinction”
        Articulated in the Polar Bear Memo is Persuasive

     Plaintiffs argue that the threatened determination “is

arbitrary and capricious because it improperly pairs an

unreasonably narrow interpretation of ‘in danger of extinction’

and an amorphous, overly broad conception of the ‘foreseeable

future’ that fails to articulate any coherent rationale on the

Bat’s ‘future conservation status’ in the face of WNS’

inexorable spread.” Pls.’ Mot., ECF No. 52 at 35. Federal

defendants respond that its interpretation of “in danger of

extinction” is entitled to deference. Fed. Defs.’ Opp’n, ECF No.

53 at 30-31. Defendant-Intervenors argue that FWS’s

interpretation of “in danger of extinction” cannot be “[a] one-

size-fits-all interpretation,” noting that nonetheless, FWS “has

identified four typical fact patterns meeting the ‘endangered’

standard of a species ‘on the brink of extinction in the wild.’”

Def.-Intervenors’ Br. in Opp’n, ECF No. 56 at 14.




                               26
     As discussed supra Section I.B., the listing determination

relied on FWS’s interpretation of “in danger of extinction” to

be “on the brink of extinction in the wild” as articulated in

the Polar Bear Memo. 80 Fed. Reg. at 18,020. As an initial

matter, the parties dispute whether this interpretation is

entitled to Chevron deference. To analyze this issue, it is

necessary to explain the genesis and purpose of the Polar Bear

Memo. The Polar Bear Memo was drafted in response to this

Court’s Memorandum Opinion in In re Polar Bear Endangered

Species Act Listing and 4(d) Rule Litigation (“Polar Bear I”),

748 F. Supp. 2d 19 (D.D.C. 2010) (Sullivan, J.), in which this

Court found that the term “endangered species” is ambiguous and

“remand[ed] the [Polar Bear] Listing Rule to the agency for the

limited purpose of providing additional explanation for the

legal basis of its listing determination, and for such further

action as it may wish to take in light of the Court’s finding

that the definition of an ‘endangered species’ under the ESA is

ambiguous.” Polar Bear I at 29-30.

     In response, the Federal defendants submitted FWS’s Polar

Bear Memo to the Court. The agency stated that its submission

was a “supplemental explanation of the meaning of the statutory

phrase ‘in danger of extinction’ as applied in the Polar Bear

Listing Rule,” and explained the scope of the memo:



                               27
          As a supplemental explanation of the listing
          decision that was made previously for the
          Court    to    consider    along    with    the
          administrative   record   in   evaluating   the
          Listing Rule, this explanation does not set
          forth a new statement of agency policy, nor is
          it a “rule” as defined in the Administrative
          Procedure Act. Indeed, given the narrow scope
          of the remand, the Court determined that
          notice-and-comment    procedures    were    not
          required. As the Court explained in ordering
          this remand, it was not “require[ing] the
          agency to adopt independent, broad-based
          criteria for defining the statutory term “in
          danger of extinction.” Mem. Op. at 24 n.18.
          Thus, the explanation set forth in this
          memorandum   does    not   represent    a   new
          interpretation of the statute and is not a
          prospective   statement   of   agency   policy.
          Furthermore, consistent with the Court’s
          remand order, the Service did not conduct
          additional fact-finding in the development of
          this     supplemental     explanation.      The
          interpretation used in the Listing Rule is
          supported by the administrative record already
          lodged with the Court, as demonstrated more
          fully in this memorandum.

NLEB Listing 23,067-68.

     Plaintiffs argue that FWS’s “interpretation of ‘in danger

of extinction’ to mean ‘currently on the brink of extinction in

the wild’ deserves no deference because it . . . has never been

appropriately promulgated through the rulemaking requirements of

section 4(h) of the ESA.” Pls.’ Mot., ECF No. 52 at 35. 3 Federal


3 Plaintiffs also argue that the Service’s interpretation of ‘in
danger of extinction’ deserves no deference because it
represents a litigation position. Pls.’ Mot., ECF No. 52 at 35.
Federal defendants respond—and the Court agrees—that just
because the memo was created in response to the Court’s order,
that does not make the long-standing interpretations explained
                                28
defendants respond that the ESA “does not require FWS to provide

the public with notice and an opportunity to comment on FWS’s

synthesis of how the agency has historically interpreted ‘in

danger of extinction’ that is reflected in the Polar Bear Memo,”

Fed. Defs.’ Opp’n, ECF No. 53 at 29-30, and that “because FWS

applies its interpretation of ‘in danger of extinction’ on a

species-by-species basis, the public has in fact had notice and

numerous opportunities to comment on FWS’s application of its

interpretation,” id. at 30. Federal defendants further argue

that the agency’s definition of “in danger of extinction” as

articulated in the Polar Bear Memo is entitled to deference

under Chevron for two reasons: (1) because FWS is charged with

administering the ESA, the Court must apply the Chevron

framework to FWS’s interpretation of the phrase “in danger of

extinction”; 4 and (2) this Court has already determined that the

phrase “in danger of extinction” is ambiguous and upheld the

agency’s interpretation of the phrase at Chevron step two in In

re Polar Bear Endangered Species Act Listing and 4(d) Rule




in the memo to be a litigation position. Fed. Defs.’ Opp’n, ECF
No. 53 at 28-29. The agency clearly states that the memo
explains the consistent application of the phrase over the
agency’s 37-plus years of administering the ESA rather than
being a “litigation position.” NLEB Listing 23,084.

4 In the alternative, Federal defendants argue that FWS’s
interpretation of “in danger of extinction” is entitled to
Skidmore deference. Fed. Defs.’ Reply, ECF No. 63 at 13 n.1.
                                29
Litigation (“Polar Bear II”), 794 F. Supp. 2d 65, 90 (D.D.C.

2010) (Sullivan, J.). Id. at 30-31.

     The Court disagrees with Federal defendants that Chevron is

the appropriate standard for determining the level of deference

to accord FWS’s interpretation of “in danger of extinction” as

articulated in the Polar Bear Memo. Rather, given the context,

Skidmore is the appropriate standard. There is no dispute that

FWS’s interpretation of “in danger of extinction” set forth in

the Polar Bear Memo did not undergo notice and comment.

Furthermore, in the Polar Bear Memo, the agency specifically

stated that the Memo “does not set forth a new statement of

agency policy, nor is it a ‘rule’ as defined in the

Administrative Procedure Act.” NLEB Listing 23,067. The agency

also stated that “the explanation set forth in this memorandum

does not represent a new interpretation of the statute and is

not a prospective statement of agency policy.” Id. at 23,068.

Because “the agency [has] enunciate[d] its interpretation

through informal action that lacks the force of law, [the Court

will] accept the agency's interpretation only if it is

persuasive.” Mount Royal Joint Venture, 477 F.3d at 754. In

making this determination, “[t]he weight of [an agency

interpretation] will depend upon the thoroughness evident in its

consideration, the validity of its reasoning, its consistency

with earlier and later pronouncements, and all those factors

                               30
which give it power to persuade, if lacking power to control.”

Skidmore, 323 U.S. at 140.

     Plaintiffs argue that FWS’s interpretation of “in danger of

extinction” set forth in the Polar Bear Memo is “unlawfully

stringent.” The Court disagrees and finds FWS’s interpretation

of “in danger of extinction,” as a general matter, to mean “on

the brink of extinction in the wild” to be persuasive. As

explained in the Polar Bear Memo, the agency considered the

legislative history of the ESA in articulating its “general

understanding” of the phrase “in danger of extinction.” NLEB

Listing 23,069. Senator Tunney, as designee of the majority

leader, explained that “[t]he goal of the [ESA] is to conserve,

protect, restore, and propagate species of fish and wildlife,

that are in imminent danger of extinction or are likely to

become endangered within the foreseeable future.” 119 CONG. REC.

25,668 (daily ed. July 24, 1973) (statement of Sen. Tunney). He

went on to state that the ESA provides a basis for listing

species which “are likely in the foreseeable future to become

extinct, as well as those which are presently threatened with

extinction.” Id. He also stated that Congress intended “maximum

protection” for endangered species, which are those that are “on

the brink of extinction.” Id. at 25,669. FWS’s interpretation of

the phrase, as a general matter, is therefore consistent with

congressional intent. Accordingly, FWS’s interpretation of “in

                                31
danger of extinction” to mean “on the brink of extinction in the

wild” is persuasive. Skidmore, 323 U.S. at 140.

     The Court, however, rejects Federal defendants’ argument

that because this Court has already upheld FWS’s interpretation

of “in danger of extinction” as articulated in the Polar Bear

Memo—as a general matter—at Chevron step two in Polar Bear II,

it must do so here as well. The Court’s ruling in Polar Bear II

was limited to the application of the interpretation of the

phrase to the polar bear: “the Court concludes that the [Polar

Bear Memo] sufficiently demonstrates that the Service’s

definition of an endangered species, as applied to the polar

bear, represents a permissible construction of the ESA and must

be upheld under step two of the Chevron framework.” 794 F. Supp.

2d at 90 (emphasis added).

     Plaintiffs also argue that the Listing Rule’s reliance on

the Polar Bear Memo was unjustified because that memo did not go

through notice and comment as required by 16 U.S.C. § 1533(h)

(providing that the “Secretary shall establish, and publish in

the Federal Register, agency guidelines to insure that the

purposes of this section are achieved efficiently and

effectively.”). Pls.’ Mot., ECF No. 52 at 35 n.10. The Court is

persuaded by Federal defendants’ argument that 16 U.S.C.

§ 1533(h) does not require FWS “to provide the public with

notice and an opportunity to comment on FWS’s synthesis of how

                               32
the agency has historically interpreted ‘in danger of

extinction’ that is reflected in the Polar Bear Memo.” Fed.

Defs.’ Opp’n, ECF No. 53 at 29. But Federal defendants concede—

as they must—that each time FWS applies its interpretation of

‘in danger of extinction’ to a specific listing determination,

it must provide notice and opportunity to comment. As stated by

Federal defendants, “because FWS applies its interpretation of

‘in danger of extinction’ on a species-by-species basis, the

public has in fact notice and opportunities to comment on FWS’s

application of its interpretation.” Id. at 30. Here, however,

and as explained infra Section III.C., FWS failed to provide

public notice and an opportunity to comment on its

interpretation of “in danger of extinction” as applied to the

Bat.

       Plaintiffs point out in their reply brief that Federal

defendants do not respond to plaintiffs’ argument “that the

determination also unlawfully failed to define rationally the

Bat’s ‘foreseeable future,’” Pls.’ Reply, ECF No. 59 at 18, and

Federal defendants do not dispute this in their own reply brief,

See generally Fed. Defs.’ Reply, ECF No. 63. Accordingly,

Federal defendants have conceded this argument. See Hopkins v.

Women’s Div., Gen. Bd. of Global Ministries, 284 F. Supp. 2d 15,

25 (D.D.C. 2003) (“It is well understood in this Circuit that

when a plaintiff files an opposition to a dispositive motion and

                                 33
addresses only certain arguments raised by the defendant, a

court may treat those arguments that the plaintiff failed to

address as conceded.”), aff’d, 98 Fed. App’x 8 (D.C. Cir. 2004).

Defendant-Intervenors do respond, arguing that FWS

“appropriately focused its foreseeability analysis on the impact

of [WNS]—how quickly it would spread, the rate of impact within

an affected community, and the susceptibility and potential for

resistance to the disease within the population,” Def.-

Intervenors’ Br. in Opp’n, ECF No. 56 at 24 (internal citations

omitted), as well as the Bat’s life cycle relevant to the impact

of WNS, id. Plaintiffs argue—and the Court agrees—that FWS

policy requires FWS to “look not only at the foreseeability of

threats, but also at the foreseeability of the impact of the

threats on the species,” Pls.’ Reply, ECF No. 59 at 18 (quoting

M-Opinion at 10).

     C. The Threatened Determination Violated ESA and APA Notice
        and Comment Requirements

     Plaintiffs also challenge the threatened determination on

procedural grounds, arguing that it was “the product of a

procedurally flawed process that violated the ESA’s and the

APA’s requirements.” Pls.’ Mot., ECF No. 52 at 53. Plaintiffs

first argue that the record demonstrates that FWS decided to

list the Bat as threatened rather than endangered before the

close of the November 18, 2014 to December 18, 2014 comment


                               34
period. 5 Id. In support of this argument, plaintiffs point to the

two-day “NLEB Decision Maker Meeting,” which began on December

16, 2014, and at which they claim the decision to list the Bat

as threatened was made. LAR 58,577-93; NLEB Listing 03571-80.

Plaintiffs also point to an October 6, 2014 email in which FWS

staff raised a concern regarding how to “balance . . . being

predecisional vs the appearance of a forgone decision,” NLEB

Listing 30,409; and to a January 5, 2015 email stating “We’d

like to make sure everyone knows about the preliminary decision

to list as threatened,” NLEB Listing 43,029. Finally, plaintiffs

note that FWS staff was in the process of reviewing existing

comments and gathering more comments following the December 16,

2014 “NLEB Decision Maker Meeting.” Pls.’ Mot., ECF No. 52 at 54

(citing LAR 43080) (January 2015 spreadsheet addressing comments

from the comment period Nov. 18-Dec. 18, 2014). Plaintiffs point

out in their reply brief that Federal defendants do not respond

to plaintiffs’ characterization of these procedural failures.

Pls.’ Reply, ECF No. 59 at 33-34; see also Fed. Defs.’ Opp’n,

ECF No. 53 at 67-69. Nor do Federal defendants, in their own


5 Following the publication of the proposed rule on October 2,
2013, FWS extended the public comment period on the proposed
endangered determination four times. See 78 Fed. Reg. 72,058-01
(Dec. 2, 2013) (comment period to close January 2, 2014); 79
Fed. Reg. 36,698-01 (June 30, 2014) (comment period to close
August 29, 2014); 79 Fed. Reg. 68,657-02 (Nov. 18, 2014)
(comment period to close December 18, 2014); 80 Fed. Reg. 2371-
01 (Jan. 16, 2015) (comment period to close March 17, 2015).
                                35
reply brief, respond to plaintiffs having pointed out this

failure to respond. See Fed. Defs.’ Reply, ECF No. 63 at 47-49.

Since Federal defendants did not respond to this argument, they

have conceded it. See Hopkins, 284 F. Supp. 2d at 25 (“It is

well understood in this Circuit that when a plaintiff files an

opposition to a dispositive motion and addresses only certain

arguments raised by the defendant, a court may treat those

arguments that the plaintiff failed to address as conceded.”),

aff’d, 98 Fed. App’x 8 (D.C. Cir. 2004). 6

     “An agency is required to provide a meaningful opportunity

for comments, which means that the agency’s mind must be open to

considering them.” Grand Canyon Air Tour Coal. v. FAA, 154 F.3d

455, 467-68 (D.C. Cir. 1998). “Consideration of comments as a

matter of grace is not enough” where the record “suggest[s] too

closed a mind” on the part of the agency. McLouth Steel Products

Corp. v. Thomas, 838 F.2d 1317, 1323 (D.C. Cir. 1988). Here,

Federal defendants have conceded that the decision to list the

Bat as threatened was made prior to the close of the comment

period ending December 18, 2014, and prior to the opening of the

final comment period on January 16, 2015. Despite this, in the

January 16, 2015 proposed rule and reopening of the comment


6 Defendant-intervenors do dispute plaintiffs’ characterization,
Def.-Intervenors’ Br. in Opp’n, ECF No. 56 at 9-13, but the
Court finds it to be significant that Federal defendants, those
with first-hand knowledge of the process, do not.
                                36
period, FWS stated that “[it] has not yet made a final listing

decision regarding the status of the northern long-eared bat

(e.g., not warranted, threatened, or endangered); however, in

our review of public comments we did determine that if

threatened status is warranted, a species-specific rule under

section 4(d) of the Act rule may be advisable.” 80 Fed. Reg.

2372. Accordingly, the record here “suggest[s] too closed a

mind” on the part of the agency, McLouth Steel Products Corp.,

838 F.2d at 1323, to provide plaintiffs a “meaningful

opportunity [to] comment[],” Grand Canyon Air Tour Coal., 154

F.3d at 467-68.

     Plaintiffs next argue that because FWS relied on the Polar

Bear Memo in the Listing Rule, but not in the Proposed Rule, the

Listing Rule was not a logical outgrowth of the Proposed Rule.

Pls.’ Mot., ECF No. 52 at 55-56. Federal defendants and

defendant-intervenors respond that the decision in the Listing

Rule was a logical outgrowth because it is one of “the three

possible scenarios for a species’ categorization at any given

time” and point out that plaintiffs had numerous opportunities

to comment on the Proposed Rule. Fed. Defs.’ Opp’n, ECF No. 53

at 67-69; Def.-Intervenors’ Br. in Opp’n, ECF No. 56 at 13-15;

Fed. Defs.’ Reply, ECF No. 63 at 46-49. Federal defendants also

respond that, as discussed above, FWS is not required to provide

notice and opportunity to comment on the Polar Bear Memo and

                               37
that because it applies its interpretation of “in danger of

extinction” as articulated in the Polar Bear Memo on a species-

by-species basis, there have been “numerous opportunities to

comment on FWS’[s] application of its interpretation, including

as to the Bat.” Fed. Defs.’ Reply, ECF No. 63 at 47; see also

Def.-Intervenors’ Br. in Opp’n, ECF No. 56 at 13-15.

     The Court of Appeals for the District of Columbia Circuit

(“D.C. Circuit”) has established the following test to determine

whether a final rule is a “logical outgrowth” of a proposed

rule:

          To satisfy the APA's notice requirement, the
          NPRM and the final rule need not be identical:
          “[a]n agency's final rule need only be a
          ‘logical outgrowth’ of its notice.” Covad
          Commc'ns Co. v. FCC, 450 F.3d 528, 548 (D.C.
          Cir. 2006). A final rule qualifies as a
          logical outgrowth “if interested parties
          ‘should have anticipated’ that the change was
          possible, and thus reasonably should have
          filed their comments on the subject during the
          notice-and-comment period.” Ne. Md. Waste
          Disposal Auth. v. EPA, 358 F.3d 936, 952 (D.C.
          Cir. 2004) (citations omitted). By contrast,
          a final rule fails the logical outgrowth test
          and thus violates the APA's notice requirement
          where “interested parties would have had to
          ‘divine [the agency's] unspoken thoughts,’
          because the final rule was surprisingly
          distant from the proposed rule.” Int'l Union,
          United Mine Workers of Am. v. Mine Safety &
          Health Admin., 407 F.3d 1250, 1259–60 (D.C.
          Cir. 2005) (internal citations omitted).

CSX Transp., Inc. v. Surface Transp. Bd., 584 F.3d 1076, 1079-80

(D.C. Cir. 2009).


                               38
     Although Federal defendants assert that plaintiffs and the

public had the opportunity to comment on FWS’s application of

its interpretation of “in danger of extinction” articulated in

the Polar Bear Memo as applied to the Bat, the record does not

support that assertion. As an initial matter, Federal defendants

provide no citation to the record to support this statement,

instead citing their own opposition and partial motion for

summary judgment’s discussion of the deference due the Polar

Bear Memo. Fed. Defs.’ Reply, ECF No. 63 at 47 (citing Fed.

Defs.’ Opp’n, ECF No. 53 at 30). Furthermore, the proposed rule

contains no reference to the Polar Bear Memo, nor does it state

that the agency intends to apply its interpretation of “in

danger of extinction” to be “on the brink of extinction in the

wild” to the Bat. See generally 78 Fed. Reg. 61,046-01. Neither

do any of the four extensions of comment period or reopening of

the comment period for the proposed rule provide such notice.

See generally 78 Fed. Reg. 72,058-01 (Dec. 2, 2013); 79 Fed.

Reg. 36,698-01 (June 30, 2014); 79 Fed. Reg. 68,657-02 (Nov. 18,

2014); 80 Fed. Reg. 2371-01 (Jan. 16, 2015). Rather, the first

and only time FWS applied its interpretation of “in danger of

extinction” as articulated in the Polar Bear Memo to the Bat was

in the Listing Rule. 80 Fed. Reg. 17,974-01, 18,020-21 (Apr. 2,

2015). Federal defendants represented to this Court that the

public has had opportunities to comment both specifically as to

                               39
the Bat, Fed. Defs.’ Reply, ECF No. 63 at 47 (“because FWS

applies its interpretation of ‘in danger of extinction’ on a

species-by-species basis, the public has in fact had notice and

numerous opportunities to comment on FWS’s application of its

interpretation, including as to the Bat.”), and as a general

matter, Fed. Defs.’ Opp’n, ECF No. 53 at 30 (“because FWS

applies its interpretation of ‘in danger of extinction’ on a

species-by-species basis, the public has in fact had notice and

numerous opportunities to comment on FWS’s application of its

interpretation”). However, the record here demonstrates that FWS

did not provide plaintiffs nor the public with an opportunity to

comment on FWS’s application of its interpretation of “in danger

of extinction” as applied to the Bat. For this reason alone, the

final rule is not a logical outgrowth of the notice in the

proposed rule. The Court also notes that in none of the four

extensions and reopenings of the comment period over more than a

year, did FWS put the public on notice of how it was applying is

interpretation of “in danger of extinction” specifically to the

Bat.

       Because the Court agrees that the threatened determination

was procedurally flawed on these two grounds, the Court need not

reach plaintiffs’ argument that the four rationales supporting

the threatened determination were “entirely new” and

consequently, they did not have the opportunity to make the

                                 40
arguments to FWS that they have made to this Court. Pls.’ Mot.,

ECF No. 52 at 55. As to plaintiffs’ argument that “FWS relied on

a key change to the Final SPR Policy to justify its decision not

to analyze whether the Bat is endangered in a significant

portion of its range,” a change that plaintiffs and the public

have never had the opportunity to comment on, Pls.’ Mot., ECF

No. 52 at 56, as explained below, the Court agrees that the

Final SPR Policy was procedurally flawed. See infra Section

III.B.4.d.

     D. The Challenged Aspect of the Manner in Which the Final
        SPR Policy is Applied is Unlawful 7

     The ESA defines an “endangered species” in relevant part as

“any species which is in danger of extinction throughout all or

a significant portion of its range.” 16 U.S.C. § 1532(6). The

phrase “significant portion of its range” is not defined in the

ESA, and courts faced with the question have concluded that the

phrase is ambiguous for Chevron purposes. Humane Soc’y of the

United States v. Jewell, 76 F. Supp. 3d 69, 128 (D.D.C. 2014).


7 Plaintiffs allege a number of procedural irregularities
regarding the decision-making process that resulted in the
Listing Rule. Pls.’ Mot., ECF No. 52 at 54. Defendant-
Intervenors respond that the agency’s decision-making process is
“entitled to a presumption of regularity and good faith.” Def.-
Intervenors’ Br. in Opp’n, ECF No. 56 at 15-16 (internal
quotations and citation omitted). Given that the Court has
determined that the Listing Rule is unlawful on various grounds,
the Court need not reach whether or not there were procedural
irregularities.

                               41
Accordingly, FWS “has a wide degree of discretion in determining

whether the [species] is in danger ‘throughout a significant

portion of its range.’” W. Watersheds Project v. Ashe, 948 F.

Supp. 2d. 1166, 1184 (D. Idaho 2013) (citation omitted).

     In 2014, FWS and the National Marine Fisheries Service

(collectively, “the Services”) promulgated the Final SPR Policy,

which both interprets the phrase “significant portion of its

range” and explains how the Services will implement their

interpretation of the phrase. See 79 Fed. Reg. 37,578; 37,579.

The Final SPR Policy defines “significant portion of its range”

as follows: “a portion of the range of a species is

‘significant’ if the species is not currently endangered or

threatened throughout all of its range, but the portion’s

contribution to the viability of the species is so important

that, without the members in that portion, the species would be

in danger of extinction, or likely to become so in the

foreseeable future, throughout all of its range.” Id. at 37,579.

The Services explained that the following procedure would be

used to implement the policy:

          The first step in our analysis of the status
          of a species is to determine its status
          throughout all of its range. If we determine
          that the species is in danger of extinction,
          or likely to become so in the foreseeable
          future, throughout all of its range, we will
          list the species as endangered (or threatened)
          and no SPR analysis will be required. If the
          species is neither endangered nor threatened

                                42
          throughout all of its range, we will determine
          whether   the   species   is   endangered   or
          threatened throughout a significant portion of
          its range. If it is, we will list the species
          as endangered or threatened, respectively; if
          it is not, we will conclude that listing the
          species is not warranted.

Id. at 37,585. Plaintiffs challenge one aspect of this

procedure: that the Services will not analyze whether a species

is endangered in a significant portion of its range if the

Services have determined that the species is threatened

throughout all of its range. Plaintiffs argue that this

procedure is “facially irreconcilable with the ESA’s unambiguous

command to list any species as endangered if it is ‘in danger of

extinction . . . [in] a significant portion of its range.’”

Pls.’ Reply, ECF No. 59 at 36-37.

          1. Plaintiffs’ Challenges to the Final SPR Policy are
             Properly Analyzed Under the Chevron Standard

     Plaintiffs challenge this aspect of the policy as “facially

unlawful. . . contrary to the ESA’s language and goals and fails

at [Chevron] step one.” Pls.’ Mot., ECF No. 52 at 57. As an

initial matter, the parties dispute the appropriate test for

plaintiffs’ facial challenge to the Final SPR Policy. Federal

defendants argue that since plaintiffs have brought a facial

challenge, they have the burden of establishing that “no set of

circumstances exists” under which the policy would be valid.

Fed. Defs.’ Opp’n, ECF No. 53 at 42 (citing United States v.


                               43
Salerno, 481 U.S. 739, 745 (1987); Reno v. Flores, 507 U.S. 292,

301 (1993)). The Court is not persuaded that the “no set of

circumstances” test applies to plaintiffs’ challenge, however,

because plaintiffs do not bring a pre-application challenge to

the policy. 8 Other courts in this District have acknowledged that

there is some confusion in this Circuit and others regarding

when a court should apply the “no set of circumstances” test

articulated in Salerno and Flores rather than Chevron. See

Chamber of Commerce of the United States of America v. Nat’l

Labor Relations Bd., 118 F. Supp. 3d, 171, 184-85 & n.8 (D.D.C.

2015) (applying the “no set of circumstances” test to a “‘pre-

implementation challenge’ to the discretionary aspects of [a]

Final Rule” based on “an agency’s purely legal interpretation of

a statute” and acknowledging Am. Petroleum Inst. v. Johnson, 541

F. Supp. 2d 165, 188 (D.D.C. 2008) (“noting that the Chevron

approach ‘seem[ed] especially sound,’ but deciding case on

procedural grounds under the APA”) and Mineral Policy Ctr. v.

Norton, 292 F. Supp. 2d 30, 38–40 (D.D.C. 2003) (“noting that

‘confusion in this Circuit remains’ regarding the application of

the Flores test to facial challenges to agency regulations, and

analyzing the challenge in that case under Chevron”)); see also




8 Because the Court has determined that the “no set of
circumstances” test does not apply, the Court need not consider
whether or not the Final SPR Policy satisfies the test.
                                44
Ctr. for Biological Diversity v. Jewell, 248 F. Supp. 3d 946,

955 n.9 (D. Ariz. 2017) (noting that “[t]he Court is not

convinced that the ‘no set of circumstances’ test is applicable

here . . .”).

     Here, however, the Final SPR Policy has been in effect

since 2014, has been applied, and aspects of it have been

vacated both with and without geographical limitation. See infra

Section III.D.2. This situation is therefore distinguishable

from that in Flores where the Supreme Court applied the “no set

of circumstances” test to

          a facial challenge to INS regulation 242.24.
          Respondents do not challenge its application
          in a particular instance; it had not yet been
          applied in a particular instance—because it
          was not yet in existence—when their suit was
          brought ... and it had been in effect only a
          week when the District Court issued the
          judgment invalidating it. We have before us no
          findings of fact, indeed no record, concerning
          the INS’s interpretation of the regulation or
          the history of its enforcement. We have only
          the regulation itself and the statement of
          basis and purpose that accompanied its
          promulgation.

Flores, 507 U.S. at 300-01. Nor is this situation similar to

that in Cellco P’ship v. FCC, 700 F.3d 534 (D.C. Cir. 2012),

where the D.C. Circuit applied the “no set of circumstances”

test to decide a facial challenge to an agency rule. Although

the court did not explicitly state that it was applying that

test because it was considering a pre-implementation challenge


                               45
to the rule, the context indicates that it was. The challenged

rule was adopted on April 7, 2011, Cellco P’ship, 700 F.3d at

540, 549; and challenged on May 13, 2011, see generally Court of

Appeals Docket # 11-1135, a few weeks before the rule became

effective on June 6, 2011, 76 Fed. Reg. 26,199.

     Furthermore, plaintiffs do not challenge a “discretionary

aspect” of the rule, see Chamber of Commerce, 118 F. Supp. 3d at

184-85, but rather an aspect of the policy over which it has no

discretion, specifically, “[i]f we determine that the species is

in danger of extinction, or likely to become so in the

foreseeable future, throughout all of its range, we will list

the species as endangered (or threatened) and no SPR analysis

will be required.” 79 Fed. Reg. at 37,585. And as plaintiffs

point out, “FWS has already applied the Policy to foreclose all

consideration of whether the Bat is endangered in any

significant portion of its range after it first determined that

the species is threatened throughout its range.” Pls.’ Reply,

ECF No. 59 at 38 (citing 80 Fed. Reg. at 18,022; Pls.’ Mot., ECF

No. 52 at 67-69). Plaintiffs also note that the Services applied

the policy in a similar manner in at least 13 other listing

decisions. Id. Accordingly, the Court the will analyze

plaintiffs’ challenge under the Chevron standard.




                               46
          2. The Precise Question at Issue is Whether the
             Challenged Aspect of the Procedures Implementing
             the Final SPR Policy Is Consistent With the Plain
             Language of the ESA

     Applying the Chevron standard, the parties dispute what

exactly is “the precise question at issue.” Chevron, 467 U.S. at

842. Plaintiffs argue that the Final SPR Policy fails at Chevron

step one because there is no ambiguity in the ESA regarding the

two circumstances under which a species must be listed as

endangered. Specifically, a species must be considered

endangered (1) when it is “in danger of extinction throughout

all . . . of its range”; or (2) when it is “in danger of

extinction throughout . . .   a significant portion of its

range.” 16 U.S.C. § 1532(6). Plaintiffs argue that the Final SPR

Policy is inconsistent with this statutory language because it

“renders the entire clause ‘or a significant portion of its

range’ in the definition of an ‘endangered species’ completely

superfluous.” Pls.’ Mot., ECF No. 52 at 57, 59.

     Federal defendants argue that the Final SPR Policy is

properly analyzed under Chevron step two rather than step one

because “the specific issue addressed by the” policy is how FWS

should interpret “significant portion of its range” and there is

no dispute that the phrase “significant portion of its range” is

ambiguous for Chevron purposes. Fed. Defs.’ Opp’n, ECF No. 53 at

45-48. Plaintiffs disagree, responding that “[t]he issue


                                47
presented by [p]laintiffs’ claim is not whether the phrase

‘significant portion of its range’ is ambiguous . . . [but]

whether the Service must consider a species’ status in a

‘significant portion of its range’—however defined—at all, in

situations where that species is also threatened throughout its

range.” Pls.’ Reply, ECF No. 59 at 43.

     The Court is persuaded that the precise question at issue

is whether this aspect of the procedures implementing the Final

SPR Policy is consistent with the plain language of the ESA.

Plaintiffs do not challenge the Services’ interpretation of what

“significant portion of its range” means. If they had,

plaintiffs’ challenge would arguably be moot because the Final

SPR Policy’s definition of “significant” in “significant portion

of its range” has been deemed inconsistent with the ESA and has

been vacated nationwide. Friends of Animals, 396 F. Supp. 3d at

*10 (citing Desert Survivors v. United States Dep’t of Interior,

321 F. Supp. 3d. 1011 (N.D. Cal. 2018) and Desert Survivors v.

United States Dep’t of Interior, 336 F. Supp. 3d 1131 (N.D. Cal.

2018)). Moreover, Federal defendants assert that the fact that

its interpretation of “significant portion of its range” has

been vacated has no impact on this case. See Fed. Defs.’ Resp.

to Notice of Suppl. Auth., ECF No. 77 at 2. Specifically,

Federal defendants state that “[p]laintiffs do not challenge the

Final SPR Policy’s definition of ‘significant’ or determinations

                               48
that relied on that definition. . . . Instead, [p]laintiffs

challenge the first part of the Final SPR Policy, which says

that if [FWS] has already determined that the species is

threatened or endangered throughout all of its range, the agency

will not analyze whether the species is also threatened or

endangered in a significant portion of its range.” Id. at 3.

Furthermore, the procedures implementing the Final SPR Policy

are significantly broader than the meaning of the phrase

“significant portion of its range.” See generally Final SPR

Policy. Accordingly, the Court will analyze the challenged

procedure implementing the Final SPR Policy at Chevron step one.

          3. The Challenged Aspect of the Final SPR Policy Fails
             at Chevron Step One

     The parties agree that the ESA sets forth four separate

bases for listing a species as endangered or threatened: (1) the

species is “in danger of extinction throughout all of its

range”; (2) the species is “in danger of extinction throughout .

. . a significant portion of its range”; (3) the species “is

likely to become an endangered species within the foreseeable

future throughout all . . . of its range; and (4) the species

“is likely to become an endangered species within the

foreseeable future throughout . . . a significant portion of its

range.” 16 U.S.C. § 1532(6), (20). The Final SPR policy

acknowledges these four independent bases for listing a species,


                               49
79 Fed. Reg. 37,582, but in implementing the policy, FWS states

that “[i]f we determine that the species is in danger of

extinction, or likely to become so in the foreseeable future,

throughout all of its range, we will list the species as

endangered (or threatened) and no SPR analysis will be

required.” 79 Fed. Reg. at 37,585. As a result, if FWS

determines that a species is threatened throughout all of its

range, it will not determine whether the species is endangered

in a significant portion of its range. This is precisely what

occurred with the Bat.

      “In ascertaining the plain meaning of the statute, the

court must look to the particular statutory language at issue,

as well as the language and design of the statute as a whole.”

K Mart Corp. v. Cartier, 486 U.S. 281, 291 (1988). The ESA

defines an “endangered species,” in relevant part, as “any

species which is in danger of extinction throughout all or a

significant portion of its range.” 16 U.S.C. § 1532(6). The ESA

requires FWS to determine whether a species is endangered, and

if it is, to list it as such. 16 U.S.C. § 1533(a). And if a

species is listed as endangered, it is entitled to greater legal

protections than a species that is listed as threatened. 16

U.S.C. § 1538(a)(1); see also Defenders of Wildlife v. Norton,

239 F. Supp. 2d 9, 13 (D.D.C. 2001), vacated in part on other

grounds, 89 F. App’x 273 (D.C. Cir. 2004) (“Endangered species

                               50
are entitled to greater legal protection under the ESA than

threatened species.”).

     The plain language of the statute unambiguously requires

FWS to determine whether a species should be listed as

endangered by determining whether it is: (1) “in danger of

extinction throughout all of its range”; or (2) “in danger of

extinction throughout . . . a significant portion of its range.”

16 U.S.C. § 1532(6); see also United States v. Woods, 571 U.S.

31, 45 (2013) (when Congress uses “or” in a statute, “its

ordinary use is almost always disjunctive, that is, the words it

connects are to be given separate meanings”) (internal citation

omitted)). Federal defendants do not dispute that under the

procedures implementing the Final SPR Policy, if the Services

determine that a species is threatened throughout all of its

range, it will not determine whether the species is endangered

in a significant portion of its range. Fed. Defs.’ Opp’n, ECF

No. 53 at 55. They argue that the policy “complies with the

plain language of the ESA because it does not render any of the

bases for listing superfluous.” Fed. Defs.’ Reply, ECF No. 63 at

32. However, FWS acknowledges that in implementing the policy,

it will not determine whether a species is endangered in a

significant portion of its range if it has determined that a

species is threatened throughout all of its range. In so doing,

the policy renders the “endangered in a significant portion of

                               51
its range” basis for listing superfluous when FWS has determined

that a species is threatened throughout all of its range.

Accordingly, this aspect of the procedures implementing the

Final SPR Policy fail to give meaning to one of the two bases

for listing a species as endangered—whether the species is

endangered in a significant portion of its range. Second, the

policy is inconsistent with the design of the statute, pursuant

to which endangered species are entitled to more legal

protection than threatened species, because the Services will

not analyze whether a species that is threatened throughout all

of its range is endangered in a significant portion of its

range. In so doing, the Services fail to determine whether a

species is entitled to the greater legal protection provided for

in the ESA. See Defenders of Wildlife, 239 F. Supp. 2d at 19

(“[W]hen Congress enacted the ESA in 1973, it expressly extended

protection to a species endangered in only a ‘significant

portion of its range.’ The two earlier statutes enacted to

protect and preserve endangered species narrowly defined

endangered species as including only those species facing total

extinction.”).

     For these reasons, the challenged aspect of the Final SPR

Policy fails at Chevron step one.




                               52
          4. Alternatively, the Challenged Aspect of the Final
             SPR Policy Fails at Chevron Step Two

     Even if it were appropriate for the Court to consider the

Final SPR Policy at Chevron step two because “the precise

question at issue” is the meaning of the ambiguous phrase

“significant portion of its range,” it would also fail at that

step because, despite the “substantial deference” due to the

interpretation of such a provision, the implementation of the

Final SPR Policy interprets the statute in a manner “that does

not effectuate Congress’ intent.” Ctr. for Biological Diversity

v. United States Dep’t of Interior, 563 F.3d 466, 484 (D.C. Cir.

2009).

     Plaintiffs argue that the policy is an unreasonable

interpretation under Chevron step two for three reasons: (1) it

“directly subverts the ESA’s conservation goal by foreclosing

any consideration of whether a species threatened throughout its

range should be listed as endangered because of the threats it

faces in a significant portion of its range”; (2) it

impermissibly “relies on its concerns over its heavy workload

and limited ‘resources’ to justify restricting the SPR

analysis”; and (3) it is procedurally deficient because the “180

degree course change” in the final policy is not a logical

outgrowth of the draft policy. Pls.’ Mot., ECF No. 52 at 64-66.




                               53
     Federal defendants respond that the Final SPR Policy is a

reasonable interpretation of “significant portion of its range”

because it: (1) does not render any basis for listing

superfluous; (2) complies with the ESA principles; (3) is

consistent with the ESA’s conservation goals; and (4) does not

require the Services to consider improper listing factors. Fed.

Defs.’ Opp’n, ECF No. 53 at 49-62. The Court considers each

argument in turn.

               a. The Challenged Aspect of the Final SPR Policy
                  Renders the “Endangered in a Significant
                  Portion of its Range” Basis for Listing
                  Superfluous

     Federal defendants argue that the policy does not render

any basis for listing superfluous because “‘there is at least

one set of facts that falls uniquely within each of the four

bases [] without simultaneously filling the standard of another

basis[].’” Fed. Defs.’ Opp’n, ECF No. 53 at 49 (quoting 79 Fed.

Reg. 37,582). However, as explained above, the policy renders

the “endangered in a significant portion of its range” basis for

listing superfluous because the Services will not determine

whether a species is endangered in a significant portion of its

range if it has determined that a species is threatened

throughout all of its range.

     Federal defendants also assert that “Congress’s placement

of the ‘throughout all’ language before the ‘significant portion


                               54
of its range’ language in the definitions of endangered species

and threatened species indicates that Congress intended the

Services to focus their analysis on a species’ status throughout

all of its range.” Id. at 54. However, Federal defendants have

neither pointed to a canon of statutory construction to support

this argument nor provided any legal support for it. See

generally, Fed. Defs.’ Opp’n, ECF No. 53; Fed. Defs.’ Reply, ECF

No. 63.

     Federal defendants argue that “there is no language in the

ESA that requires the Services to analyze and make a

determination on each of the remaining bases for listing after

the Services determine that one of the bases for listing is

applicable to the species . . . [n]or is there any language in

the ESA that dictates in what order the Services should analyze

the four bases for listing.” Fed. Defs.’ Opp’n, ECF No. 53 at

53-54. They also argue that it would “be illogical for the

Services to continue analyzing whether a species fits within the

three remaining bases for listing after they determine that a

particular basis for listing is applicable to a species,”

stating that “if the Services did perform this analysis, it

would lead to confusing results . . .” Id. at 54 & n.11.

     The Court disagrees. Congress’s intent in enacting the ESA

and creating the two levels of classification was “to provide

incremental protection to species in varying degrees of danger.”

                               55
Defenders of Wildlife v. Norton, 258 F.3d 1136, 1143 (9th Cir.

2001); see also 16 U.S.C. § 1531(b) (“The purposes of this

chapter are to provide a means whereby the ecosystems upon which

endangered species and threatened species depend may be

conserved, [and] to provide a program for the conservation of

such endangered and threatened species.”). As explained above,

if a species is listed as endangered, it is entitled to greater

legal protections than a species that is listed as threatened.

In 1973, Congress enacted the ESA to provide “broadened

protection for species in danger of extinction throughout ‘a

significant portion of [their] range’   . . . a significant

change” from then-existing laws protecting endangered species.

Defenders of Wildlife, 258 F.3d at 1144. Accordingly, there is

nothing illogical or wasteful of agency resources for the

Services to analyze whether a species that is threatened

throughout all of its range is also endangered in a significant

portion of its range. Rather, not to do so is an unreasonable

interpretation of the statute and inconsistent with Congress’s

intent in enacting the ESA. As stated above, Senator Tunney

explained that “[t]he goal of the [ESA] is to conserve, protect,

restore, and propagate species of fish and wildlife, that are in

imminent danger of extinction or are likely to become endangered

within the foreseeable future.” 119 CONG. REC. 25,668 (daily ed.

July 24, 1973) (statement of Sen. Tunney). With regard to

                                56
whether Congress intended that a species could be listed

simultaneously as endangered and threatened, it is clear that

Congress intended that a species could:

          Under [the ESA] . . . the Secretary may list
          an animal as “endangered” throughout all or a
          portion of its range. An animal might be
          “endangered” in most States but overpopulated
          in some. In a State in which a species is
          overpopulated, the Secretary would have the
          discretion to list that animal as merely
          threatened or to remove it from the endangered
          species listing entirely while still providing
          protection in areas where it was threatened
          with extinction.

Id. at 25,669. For these reasons, the challenged aspect of the

Final SPR Policy renders the “endangered in a significant

portion of its range” basis for listing superfluous.

               b. The Challenged Aspect of the Final SPR Policy
                  is Inconsistent with ESA Principles

     Federal defendants and defendant-intervenors argue that the

policy provides a reasonable interpretation of the “significant

portion of its range” phrase because logically, “a species

cannot simultaneously meet the definitions of ‘endangered

species’ and ‘threatened species.’” Fed. Defs.’ Opp’n, ECF No.

53 at 55; 9 Def.-Intervenors’ Br. in Opp’n, ECF No. 56 at 26.


9 The Court is not persuaded by Federal defendants’ argument
that a simultaneous listing for a species would be inconsistent
with two opinions in other district courts because, as explained
by plaintiffs, “[t]hese cases stand for the proposition that if
a species is (biologically) endangered in a significant portion
of its range, it must be protected as (legally) endangered
throughout its range” and “say nothing about whether the Service
                                57
Federal defendants state that under the Draft SPR Policy, it

would have been “possible that a single ‘species’ could meet the

definition of both ‘endangered species’ and ‘threatened

species’—it would be threatened throughout all of its range

while simultaneously being endangered in a significant portion

of its range,” which would lead to confusion. Fed. Defs.’ Opp’n,

ECF No. 53 at 58. FWS also noted that the final policy

eliminates the possibility of a species being simultaneously

“threatened throughout all of its range and endangered

throughout a significant portion of its range” so as to not

confuse “the public.” 79 Fed. Reg. at 37,581.

     As explained above, however, in enacting the ESA, Congress

specifically intended that a species could simultaneously meet

both definitions. Furthermore, the Services did not rely on this

interpretation of the statute as a basis for its Final SPR

Policy. See SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) (the

propriety of agency action must be judged “solely by the grounds

invoked by the agency”). Rather, the Services found that “[t]he

Act . . . does not specify the relationship between the two

provisions.” 79 Fed. Reg. at 37,580. For these reasons, the




may lawfully choose to list a species as ‘threatened’ when it is
‘endangered’ in a significant portion of its range.” Pls.’
Reply, ECF No. 59 at 45-46.
                               58
challenged aspect of the Final SPR Policy is inconsistent with

ESA principles.

                  c. The Challenged Aspect of the Final SPR Policy
                     Subverts the Conservation Goals of the ESA

     Federal defendants argue that the policy does not subvert

the ESA’s conservation goals because species receive protection

under either status and therefore “[p]laintiffs’ argument that a

species listed as threatened under the Final SPR policy are

somehow not ‘conserved’ is meritless.” Fed. Defs.’ Opp’n, ECF

No. 53 at 60-61. Federal defendants further argue that “the Final

SPR Policy does not mandate or even suggest that the Services

should consider factors other than those outlined in 16 U.S.C.

§ 1533(a)(1) or make decisions that are not based on the best

scientific and commercial data available in determining whether or

not to list a species.” Fed. Defs.’ Opp’n, ECF No. 53 at 61.

Rather, “the [Final SPR] Policy reflects the Services’ ‘lawful

and completely appropriate’ effort of ‘resolving ambiguities in

the [ESA] and providing guidance for its implementation . . .

consider[ing] a wide variety of factors’ including ‘both textual

and practical reasons.’” Id. (citing 79 Fed. Reg. at 37,580;

37,591-92). Federal defendants state that in the Final SPR

Policy, “the Services noted that there is a ‘related benefit of

limiting the applicability of the SPR language” in order to

conserve the Services “limited resources.” Id. (quoting 79 Fed.

Reg. at 37,581 (emphasis added)). But Federal defendants argue
                                  59
that “this practical benefit has no bearing on what factors the

Services consider when determining” whether to list a species as

threatened or endangered. Id.

     Plaintiffs respond that the ESA mandates that FWS “make

listing determinations based solely on the best available

scientific data” and that FWS’s injection of “economic concerns

(i.e. ‘limited resources’)” as a justification for not

considering whether a species is endangered in a significant

portion of its range if the Services have determined that it is

threatened throughout its range is inconsistent with that

mandate. Pls.’ Reply, ECF No. 59 at 49.

     The Court is not persuaded by Federal defendants’ argument

because the Services have decided, for economic reasons and to

avoid confusion, to not reach the question of whether a species

should be listed as endangered in a significant portion of its

range after determining that it is threatened throughout all of

its range. This is contrary to the statutory requirement to list

a species as endangered if it is “in danger of extinction” in “a

significant portion of its range,” 16 U.S.C. § 1532(6), and to

make that determination based “solely on the basis of the best

scientific and commercial data available,” 16 U.S.C. §

1533(b)(1)(A). And this mandate cannot be excused for “budgetary

reasons.” Am. Lands All. v. Norton, 242 F. Supp. 2d 1, 18

(D.D.C. 2003) (“it is beyond th[e] Court’s authority to excuse

                                60
congressional mandates for budgetary reasons”). As plaintiffs

point out, the ESA does not require FWS to spend its resources

conducting redundant analyses, such as considering whether a

species is threatened throughout its range or in a significant

portion of its range where it has already determined that the

species is endangered throughout its range or in a significant

portion of its range. Pls.’ Reply, ECF No. 59 at 50. Defendant-

intervenors argue that plaintiffs seek to “strip[] the Service’s

discretion to tailor protections for threatened species.” Def.-

Intervenors’ Br. in Opp’n, ECF No. 56 at 27. But as plaintiffs

point out, requiring FWS to properly determine a species’

listing is separate from FWS’s section 4(d) authority to tailor

protections. Pls.’ Reply, ECF No. 59 at 51.

     For these reasons, the challenged aspect of the Final SPR

Policy subverts the conservation goals of the ESA. Accordingly,

the challenged aspect of the Final SPR Policy is an unreasonable

interpretation of the ESA under Chevron step two.

               d. The Challenged Aspect of the Final SPR Policy
                  Violated ESA and APA Notice and Comment
                  Requirements

     Plaintiffs also challenge the Final SPR Policy on

procedural grounds, arguing that the final policy was not a

logical outgrowth of the draft policy due to “the final policy’s

180 degree course change barring consideration of whether a

species is endangered in a significant portion of its range when

                               61
it is threatened throughout its range.” Pls.’ Mot., ECF No. 52

at 65. “[A]n agency's proposed rule and its final rule may

differ only insofar as the latter is a ‘logical outgrowth’ of

the former.” Envtl. Integrity Project v. E.P.A, 425 F.3d 992,

996 (D.C. Cir. 2005) (citation omitted). The parties do not

dispute that the “logical outgrowth” concept properly applies to

agency policies. Methodist Hosp. of Sacramento v. Shalala, 38

F.3d 1225, 1237-38 (D.C. Cir. 1994). As Federal defendants point

out, FWS specifically sought comment on the aspect of the draft

policy that could result in a species being threatened

throughout all of its range while also being endangered in a

significant portion of its range:

          We recognize that under the draft policy, a
          species can be threatened throughout all of
          its range while also being endangered in an
          SPR. For the reasons discussed in this
          document, in such situations we would list the
          entire species as endangered throughout all of
          its range. However, we recognize that this
          approach may raise concerns that the Services
          would be applying a higher level of protection
          where a lesser level of protection may also be
          appropriate, with the consequences that the
          Services would have less flexibility to manage
          the species and that scarce conservation
          resources would be diverted to species that
          might arguably better fit a lesser standard if
          viewed solely across its range. The Services
          are particularly interested in public comment
          on this issue.

76 Fed. Reg. at 77,004. The Court is not persuaded, however, by

Federal defendants’ argument that seeking comment on this aspect


                               62
of the draft policy put plaintiffs and the public on notice that

FWS would decide to address this concern by deciding that it

would not analyze whether a species was endangered in a

significant portion of its range after it had determined that

the species is threatened throughout all of its range. Although

FWS solicited comment on this issue, it gave no indication that

this would be the “solution” it would choose, nor were

plaintiffs and the public given the opportunity to comment on

this solution. The Court’s conclusion is bolstered by the fact

that FWS acknowledged that the draft policy would result in

“partial overlap among categories” which though potentially

confusing “in practice will . . . not be a significant hurdle to

implementing [the] draft policy because it is consistent with

Court decisions and FWS’[s] interpretation of the statutory

definitions.” Id. at 76,996. Accordingly, the draft policy did

not provide “public notice of [FWS’s] intent to adopt, much less

an opportunity to comment on” its decision to not analyze

whether a species is endangered in a significant portion of its

range after it determined that the species is threatened

throughout all of its range. Envtl. Integrity Project, 425 F.3d

at 997. The Court acknowledges that commenters responded to

FWS’s solicitation of comments, 79 Fed. Reg. at 37,599, but that

does not change the fact that FWS did not provide notice and

opportunity to comment on its “solution.” For these reasons,

                               63
this aspect of the Final SPR Policy was not a logical outgrowth

of the draft policy.

               e. The Application of the Final SPR Policy to the
                  Bat was Unlawful

     Plaintiffs’ final argument is that when it applied the

Final SPR Policy to the Bat, “FWS failed to undertake the

necessary analysis of whether the species is in danger of

extinction throughout a significant portion of its range”

thereby “unlawfully rel[ying] on the SPR Policy to justify

ignoring the clear and undisputed fact that the Bat has declined

most significantly in the core of its range.” Pls.’ Mot., ECF

No. 52 at 67. 10 Federal defendants respond that the Final SPR

Policy is a reasonable interpretation under Chevron step two,

and that since FWS did not misapply the Final SPR Policy to the

Bat, nor do plaintiffs contend otherwise, plaintiffs’ argument

is without merit. Fed. Defs.’ Opp’n, ECF No. 53 at 63.

     The Court agrees with Federal defendants that FWS correctly

applied the Final SPR Policy as written to the Bat. However, the

Court has determined that the challenged aspect of the Final SPR

Policy fails at Chevron step one, and in the alternative at

Chevron step two. See supra Section III.B.3-4. Consequently,


10As part of this argument, plaintiffs reiterate their arguments
that the Final SPR Policy and the final threatened determination
violated the procedural requirements of the ESA and APA. Pls.’
Mot., ECF No. 52 at 67. The Court has addressed those arguments.
See supra Sections III.C, III.D.4.d.
                                64
since the Final SPR Policy is unlawful, the application of the

policy to support the threatened determination as to the Bat was

unlawful.

IV. Conclusion

     For the reasons set forth above, the Court GRANTS IN PART

AND DENIES IN PART plaintiffs’ motion for summary judgment and

GRANTS IN PART AND DENIES IN PART Federal defendants’ and the

defendant-intervenors’ motions for summary judgment. The Court

REMANDS, but does not vacate the “threatened” listing decision,

to FWS to make a new listing decision consistent with this

Memorandum Opinion. The Court VACATES the provision of the Final

SPR Policy which provides that if the Services determine that a

species is threatened throughout all of its range, the Services

will not analyze whether the species is endangered in a

significant portion of its range. However, the Court declines to

vacate the Polar Bear Memo. An appropriate Order accompanies

this Memorandum Opinion.

     SO ORDERED.

Signed:     Emmet G. Sullivan
            United States District Judge
            1/28/2020




                                 65
